EXHIBIT 10.1





METROPOLITAN BANK HOLDING CORPORATION
AND METROPOLITAN COMMERCIAL BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made effective
as of January 7, 2020 (the “Commencement Date”), by and among Metropolitan Bank
Holding Corporation, a New York corporation with its principal place of business
located at 99 Park Avenue, New York, New York 10016 (the “Company”), its
wholly-owned subsidiary, Metropolitan Commercial Bank, a commercial bank with
its main office also at 99 Park Avenue New York, New York 10016 (the “Bank”),
and Mark R. DeFazio, a natural person residing at 347 Deere Park Place, Staten
Island, New York 10301 (“Executive”).
WHEREAS, Executive is currently employed as President and Chief Executive
Officer of the Company and of the Bank; and
WHEREAS, the Company and the Bank consider the maintenance of a competent and
experienced executive management team to be essential to their long-term
success; and
WHEREAS, the Company, the Bank, and Executive previously entered into an
Employment Agreement dated as of July 27, 2016 (the “Prior Agreement”); and
WHEREAS, the Board of Directors of the Company (the “Company’s Board”) and the
Board of Directors of the Bank (the “Bank’s Board”) have determined that it is
in the best interests of the Company and Bank to restate the Prior Agreement to
provide certain protections to Executive in the event of a Change in Control of
the Company or the Bank, and to enter into this Agreement with Executive; and
WHEREAS, this Restated Employment Agreement supersedes and replaces the Prior
Agreement; and
WHEREAS, Executive is willing to continue to serve the Company and the Bank in
the positions and on the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES.
(a) Positions.  During the period of Executive’s employment under this
Agreement, Executive agrees to continue to serve as President and Chief
Executive Officer of the Company and as President and Chief Executive Officer of
the Bank.
(b) Responsibilities.  As President and Chief Executive Officer of both the
Company and the Bank, Executive shall have general responsibility for the
management and control of the business

--------------------------------------------------------------------------------

and affairs of both the Company and the Bank, and shall perform all duties and
have all powers that are commonly incident to such offices or which, consistent
with such offices, may be delegated to Executive by the Company’s Board or the
Bank’s Board or are set forth in the bylaws of the Company or the Bank,
including but not limited to the day to day operations of the Company and the
Bank.  In addition, Executive shall use his best efforts toward development of
the Bank, in facets including but not limited to development of new product
lines, regulatory interface, raising capital and conducting acquisitions. During
the period of Executive’s employment under this Agreement, except for periods of
absence occasioned by illness, vacation, or other reasonable leaves of absence,
Executive shall devote substantially all of his business time, attention, skill
and efforts to the faithful performance of his duties under this Agreement,
including activities and services related to the organization, operation and
management of the Company, the Bank and their subsidiaries, as well as
participation in community, professional and civic organizations; provided,
however, that, with the approval of the Company’s Board, as evidenced by a
resolution thereof, Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, any such other
companies or organizations that, in the judgment of the Company’s Board, will
not present any conflict of interest with the Company, the Bank or their
subsidiaries, or materially negatively impact or interfere with Executive’s
performance of his duties pursuant to this Agreement.
(c) Working Facilities.  The Company and/or the Bank will furnish Executive with
the working facilities and staff customary for executive officers with the title
and duties set forth in this Agreement and as are necessary for him to perform
his duties.  The location of such facilities and staff shall be at the main
office of the Bank or such other office as may be agreed upon from time to time
by the parties.
2. TERM OF EMPLOYMENT.
(a) Term.  The term of Executive’s employment under this Agreement (the “Term”)
shall be (i) the initial term of employment, consisting of the period commencing
on the Commencement Date and expiring on the third anniversary of the
Commencement Date, plus (ii) any and all automatic extensions of the Term made
pursuant to paragraph (b) of this Section 2 below.  Upon expiration of the last
day of the Term, if and as thus extended (the “Expiration Date”), Executive’s
employment under this Agreement shall terminate, if it has not earlier
terminated pursuant to the provisions hereof.
(b) Extension of Term.  The Term of Executive’s employment under this Agreement
shall be automatically extended by one day upon completion of each day of
Executive’s employment hereunder, such that a constantly extending thirty-six
(36) calendar month Term shall remain in effect hereunder, provided, however,
that the Company and/or the Bank may elect at any time, for any reason or no
reason, to discontinue such automatic extension, by delivery of a written notice
of such discontinuation to the Executive, prepared and delivered in accordance
with the provisions of Section 8(a) below (any such notice, a “Non-renewal
Notice”), in which event the Term of Executive’s employment under this Agreement
shall no longer be automatically extended for each day of employment hereunder,
but rather shall expire on a fixed Expiration Date, such being the third
anniversary of the date of the Non-renewal Notice, as specified in such notice. 
During the period commencing not more than sixty (60) and not less than thirty
(30) days prior to each anniversary of the Commencement Date of this Agreement
(each, an “Anniversary Date”),
2

--------------------------------------------------------------------------------

assuming no prior Non-renewal Notice has been delivered by the Company and/or
the Bank to Executive, the Company’s Board and the Bank’s Board will conduct a
review of Executive’s performance, and in connection therewith, will make a
determination as to whether the automatic extension of the Term of Executive’s
employment, as described in the preceding sentence, will be permitted to
continue, or alternatively, whether such automatic extension of the Term will be
discontinued, such that a fixed Expiration Date will be established.
(c) Early Termination.  At any time during the Term of this Agreement,
Executive’s employment hereunder may be terminated early, i.e., before the
Expiration Date, (i) by the mutual agreement of the parties hereto, (ii) by one
or more of the parties hereto, without the consent of the other party or
parties, under certain circumstances and subject to certain terms and conditions
as set forth in Sections 4, 5 and 7 hereof, or (iii) upon the death, Disability
or Retirement of Executive, as set forth in Section 12 hereof.  The effective
date of any such early termination of Executive’s employment hereunder shall be
referred to as the “Termination Date.”
3. COMPENSATION AND BENEFITS.
(a) Base Salary.  During the Term of Executive’s employment under this
Agreement, the Bank shall pay to Executive for all services rendered by
Executive under this Agreement a single base salary (“Base Salary”) at the
initial rate of $700,000 per annum, subject to possible subsequent increases
from time to time as provided in the ensuing sentence of this paragraph (a),
which Base Salary will be payable in accordance with the customary payroll
practices of the Company and/or the Bank.  The Company’s Board and the Bank’s
Board shall review not less often than annually the then current per annum rate
of Executive’s Base Salary, based upon such factors as each board deems
relevant, and in connection with any such review, may enter into negotiations
with Executive to increase Executive’s Base Salary above its then current per
annum rate (in which event the new base salary shall become Executive’s “Base
Salary” under this Agreement), or to maintain Executive’s Base Salary at its
then current per annum rate.  Under no circumstances, however, may the Company’s
Board and the Bank’s Board, acting jointly, decrease Executive’s Base Salary to
a per annum rate below the per annum rate then in effect, unless Executive shall
have expressly consented in advance in writing to such decrease based upon a
Company-wide decrease to most executive officers compensation due to the
economic performance of the Company and the Bank, and provided that the
percentage decrease to Executive’s Base Salary shall not be in excess of the
average decrease to the other executive officer’s base salaries.  In the absence
of any review or other action by the Company’s Board and the Bank’s Board,
Executive shall continue to receive his Base Salary at the per annum rate then
in effect, as last approved by such boards.  The parties agree that the
negotiations regarding Executive’s Base Salary shall be concluded no later than
February 28 of the year, retroactive to January 1 of such year (with any amounts
owed from January 1 to the date of determination of the new Base Salary paid in
the next payroll immediately following such determination).
(b) Bonus.  Executive shall be entitled to annual bonus payments (the “Bonus
Payments”), to be determined by the Board after discussion with the Executive. 
Any such Bonus Payment shall be made not later than March 15th of the calendar
year following the calendar year in which the services are performed to which
the Bonus relates (so that the Bonus constitutes a short-term deferral exempt
from Code Section 409A, as defined herein).  Payment to Executive for any
calendar year of a Bonus, if any, shall not be construed as an increase in
Executive’s Base Salary.

3

--------------------------------------------------------------------------------

Any payment to Executive of a Bonus in any year shall not be offset against, and
shall not preclude payment to Executive of, any other special cash incentive
compensation or cash bonus under any other incentive compensation plan, program
or arrangement of the Company or the Bank that may be applicable to Executive
from time to time.
(c) Vacation and Holidays.  Executive shall be entitled to five (5) weeks paid
vacation each year, to be taken at times selected by him and which are, to the
maximum extent possible, at a time mutually agreed upon by the parties. 
Executive shall also be entitled to paid legal holidays in accordance with the
policies of the Company.
(d) Stock-Based Awards.  Executive shall be entitled to participate in any
equity or equity-based compensation plans as may be adopted by the Company’s
Board and, as necessary, approved by the Company’s stockholders from time to
time, under which awards may be granted to senior officers or employees of the
Company or the Bank or to members of the Company’s Board or the Bank’s Board who
also serve as such senior officers or employees (any such, a “Stock Plan”).  The
terms and conditions of any such types of equity awards granted to Executive
generally shall be not less favorable from the standpoint of the award recipient
than the terms and conditions of such types of awards granted to other similarly
situated senior officers, subject to the terms and conditions in the relevant
Stock Plan.
(e) Other Employee Benefits.  In addition to any other compensation or benefits
provided for under this Agreement, Executive shall be entitled to continue to
participate in any employee benefit plans, arrangements and perquisites of the
Company and/or the Bank in which he participated or was eligible to participate
as of the Commencement Date.  Executive shall also be entitled to participate in
any employee benefits or perquisites the Company and/or the Bank offers to
senior officers or employees from time to time during the Term of his
employment.  Neither the Company nor the Bank will, without Executive’s prior
written consent, make any changes in such plans, arrangements or perquisites
which would adversely affect Executive’s rights or benefits thereunder (other
than a reduction or elimination of Executive’s benefits under one or more
benefit plans maintained by the Company and/or the Bank as part of a good faith,
overall reduction or elimination of such plans or benefits applicable to all
participants in a manner that does not discriminate against Executive (except as
such discrimination may be necessary to comply with applicable law)) without
separately providing for an arrangement that both ensures Executive receives or
will receive the economic value that Executive would otherwise lose as a result
of such adverse changes, and which does not give rise to a violation of Code
Section 409A.  Without limiting the generality of the foregoing provisions of
this paragraph (e), Executive shall be entitled to participate in or receive
benefits under all plans relating to stock options, restricted stock awards or
restricted stock units, stock purchases, pension, profit sharing, employee stock
ownership, supplemental retirement, directors’ retirement, group life insurance,
medical and other health and welfare coverage that are made available by the
Company or the Bank currently or at any time in the future during the Term of
this Agreement, subject to and on a basis consistent with, the terms, conditions
and overall administration of such plans and arrangements.   The Company shall
also provide Executive with an annual automobile allowance of Fifteen Thousand
Dollars ($15,000), or such other amount as mutually agreed among the parties,
which amount is to be paid in quarterly installments in advance.
4

--------------------------------------------------------------------------------

4.
CERTAIN EARLY TERMINATIONS OF EMPLOYMENT; PAYMENTS AND BENEFITS.

(a) Termination of Executive by the Company or the Bank, Not for Cause.  If at
any time during the Term of Executive’s employment under this Agreement, the
Company and/or the Bank early terminates Executive’s employment (other than a
Termination for Cause under Section 7 or a Termination due to Disability under
Section 12), the Bank (i) shall pay to Executive the cash payment specified in
paragraph (c) of this Section 4, below, and (ii) shall provide and pay to
Executive those post-termination benefits and payments specified in paragraph
(d) of this Section 4, below.  A termination of Executive’s employment by the
Company and/or the Bank pursuant to the foregoing sentence (any such, a
“Termination without Cause”) shall be effected by way of a written Notice of
Termination delivered by the Company and/or the Bank to Executive, as defined
and subject to the terms and conditions set forth in Section 8(b) below, which
notice, among other things, shall identify the proposed Termination Date, which
date may not be earlier than the date of the notice.  The ultimate Termination
Date of Executive’s employment shall be the proposed Termination Date identified
in the Notice of Termination, unless prior to such date the parties shall
mutually agree in writing (a) that there will not be any such termination of
Executive’s employment under this Section 4(a), or (b) that such termination
will take place but as of some other date that is earlier or later than such
proposed Termination Date, in which event such other date will become the actual
Termination Date.
(b) Termination of Employment by Executive for Good Reason.
(i) Executive’s Election and Notice.  If at any time during the Term of
Executive’s employment under this Agreement, there shall occur any of the
specific actions or events, or series of actions or events, that individually or
collectively constitute “Good Reason,” as defined in Section 25 of this
Agreement, Executive shall have the right, exercisable by him at any time within
ninety (90) days after he first becomes aware (or reasonably should have become
aware) of such occurrence, to elect to terminate his own employment with the
Company and the Bank under this Section 4(b).  Such termination (a “Termination
for Good Reason”) shall be communicated to the other parties by way of a prior
written Notice of Termination, as defined and subject to the terms and
conditions set forth in Section 8(b) below, delivered by Executive to the
Company and the Bank, which notice, among other things, shall identify with
reasonable specificity the action or event, or series of actions or events,
constituting the Good Reason underlying Executive’s election, as well as the
proposed Termination Date of his employment, which date may not be earlier than
the thirtieth (30th) day following the date of such notice.
(ii) Possible Cure.  If Executive has elected to terminate his own employment
under this Section 4(b) and has delivered a Notice of Termination to such
effect, the Company and/or the Bank, if they have the ability to cure the
actions or conditions constituting the Good Reason cited by Executive in his
notice before the proposed Termination Date identified in Executive’s notice (or
such later Termination Date as may be agreed upon by the parties), may
individually or jointly elect to effect such a cure.  If the Company and/or the
Bank succeed in such cure, then: (A) the proposed Termination for Good Reason by
Executive of his own employment under this paragraph (b) will be deemed
ineffective, (B) the mutual obligations, duties and rights of the parties under
this Agreement will continue in effect as though Executive had never attempted
to terminate his employment for Good Reason, and (C) neither the Company nor the
Bank shall take any
5

--------------------------------------------------------------------------------

adverse or retaliatory action against the Executive solely as a result of his
initial election to terminate his employment under this Section 4(b).
(iii) Consequences of Termination.  If and when a Termination for Good Reason by
Executive of his own employment under this paragraph (b) becomes effective, the
Bank (i) shall pay to Executive the cash payment specified in Section 4(c)
below, and (ii) shall provide and pay to Executive the continuing
post-termination benefits and payments specified in Section 4(d), below.  The
Termination Date of such termination shall be the proposed Termination Date set
forth in Executive’s notice of Termination, unless prior to such date the
parties shall mutually agree in writing (a) that there will not be any such
termination of Executive’s employment under this Section 4(b), or (b) that such
termination will take place but as of some other date that is earlier or later
than such proposed Termination Date, in which event such other date will become
the actual Termination Date.
(c) Cash Payment.  In the event of any Termination without Cause of Executive’s
employment under Section 4(a) above, or any Termination for Good Reason by
Executive of his own employment under Section 4(b) above, the Bank shall pay to
Executive (or, if Executive dies after such termination of employment but before
such payment, to his beneficiary(ies) or his estate, as the case may be), within
the period following the Termination Date specified below, an amount in cash
equal to the sum of: (i) three (3) times Executive’s Base Salary; plus (ii) an
amount equivalent to the Bonus Payment received by, and/or determined to be paid
to, Executive with respect to the year immediately prior to the year in which
occurred such termination.  The parties hereto further agree that all payments
received by Executive hereunder will not be subject to diminution if Executive,
subsequent to such Termination Not for Cause or Termination for Good Reason,
becomes employed elsewhere.
The total amount paid to Executive under this Section 4(c) shall be paid in a
single lump sum cash distribution made within ten (10) days following the
Termination Date; provided however, if, at the Termination Date, Executive is a
“Specified Employee” of the Company or the Bank, as defined in Treasury
Regulation 1.409-1(i), then, solely to the extent required to avoid penalties
under Section 409A of the Internal Revenue Code (the “Code”), such payment shall
be delayed until the first day of the seventh full month following the
Termination Date, or ten (10) days following his earlier death.  Such payment
shall not be reduced in the event Executive obtains other employment following
such early termination of his employment hereunder.
(d) Other Post-Termination Benefits.  In the event of Executive’s Termination
without Cause under Section 4(a), above, or Termination for Good Reason under
Section 4(b) above, Executive shall become immediately vested in any outstanding
unvested equity or equity-based awards granted to Executive.

5.
VOLUNTARY TERMINATION BY EXECUTIVE OF EMPLOYMENT WITHOUT GOOD REASON.

(a) 30 Day Prior Notice.  If at any time during the Term of Executive’s
employment under this Agreement, Executive elects to voluntarily terminate his
own employment with the Company and the Bank, other than any such early
termination that qualifies as (i) a Termination for Good Reason under Section
4(b), above, or (ii) a termination for Disability or upon Retirement under
Section
6

--------------------------------------------------------------------------------

12, below, Executive shall be obligated to deliver, and shall deliver to each of
the Company and the Bank, a prior written Notice of Termination, as defined and
subject to the terms and conditions set forth in Section 8(b), below, which
notice, among other things, shall identify the proposed Termination Date, which
may not be earlier than the thirtieth (30th) day nor later than the forty-fifth
(45th) day following the date of the notice.
(b) Payments; Benefits.  In the event of any such voluntary termination of
employment by Executive under this Section 5, Executive shall be entitled to
receive from the Company and/or the Bank, as of or after the Termination Date of
his employment, any accrued but unpaid Base Salary payable to Executive as of
the Termination Date, a pro rata apportionment of any Bonus Payment that the 
parties agree will be paid for the year in which the resignation occurs, as well
as any other benefits or rights due to Executive as of or after the Termination
Date under any other compensation or benefit plan, policy or arrangement of the
Company and/or the Bank as in effect on the Termination Date, including any
vested benefits or amounts payable thereunder to Executive as a former employee,
in accordance with the terms and conditions of such plans, policies and
arrangements, including retirement plans and health and welfare plan.
 6. PAYMENT TO EXECUTIVE UPON THE OCCURENCE OF A CHANGE IN CONTROL.
(a) Payment Upon a Change in Control.  If a Change in Control, as defined in
Section 25, below, shall occur, the Bank shall, within ten (10) days following
the effective time of the Change in Control event, pay and provide to Executive
(or if Executive dies prior to such payment, to his beneficiary or beneficiaries
or his estate, as the case may be), in lieu of any cash payments under Section
4(c) above which are payable only in the event of a termination of employment, a
lump sum cash payment equal to: (i) three (3) times Executive’s Base Salary;
plus (ii) an amount equivalent to the Bonus Payment received by, and/or
determined to be paid to, Executive with respect to the year immediately prior
to the year in which occurred such Change in Control.  For the avoidance of
doubt, the payment of the amount under Section 6(a)(ii) shall be in addition to
the payment of any Bonus Payment made under Section 3(b) of this Agreement. In
the event Executive also has a Termination without Cause or Termination for Good
Reason in connection with a Change in Control, Executive shall not be entitled
to a cash severance payment under Section 4(c) of this Agreement. 
Notwithstanding the foregoing, in the event Executive has a Termination without
Cause or Termination for Good Reason in connection with or following a Change in
Control, Executive shall be entitled to the Post-Termination Benefits set forth
in Section 6(b) below.
(b) Post-Termination Benefits.  In the event of a Termination without Cause or a
Termination for Good Reason in connection with or following a Change-in-Control,
as defined in Section 25, Executive shall become immediately vested in any
outstanding unvested equity or equity-based awards granted to Executive. 
7. TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR CAUSE.
(a) At any time during the Term of this Agreement, including after a Change in
Control, the Company and/or the Bank may terminate Executive’s employment
hereunder for “Cause,” as defined in Section 25, below.  In the event that any
termination under this Section 7 (a
7

--------------------------------------------------------------------------------

“Termination for Cause”) becomes effective, Executive shall not have any rights
to receive, and shall not receive, any compensation or benefits for any period
after the Termination Date, including  compensation or benefits that he would
otherwise have been entitled to receive after a termination of his employment
under any other provisions of this Agreement, except for any such compensation
or benefits that he is entitled to receive as a matter of law.
(b) In order for a Termination for Cause to become effective under this Section
7, each of the following must occur:


(i)
Notice.  The Company and/or the Bank must deliver to Executive a written Notice
of Termination, as defined and meeting the requirements set forth in Section
8(b) below, which notice (i) clearly discloses that the Company and/or the Bank,
as applicable, intends to terminate Executive for Cause within the meaning of
this Section 7,  (ii) sets forth in reasonable detail the facts and
circumstances allegedly constituting such Cause such that Executive has a fair
opportunity to understand and defend himself against such allegations; and (iii)
advises Executive of his right to request a hearing, as described in
subparagraph (b)(ii), below, and the date or range of dates for such hearing, if
requested.


(ii)
Hearing.  The Company and/or the Bank, as applicable, shall provide Executive
with an opportunity to be heard, with assistance of counsel if he so desires,
before the Company’s Board and/or the Bank’s Board, as applicable, at a hearing
to be held on a date or within a range of dates identified in the Notice of
Termination, which date may not in any event be earlier than the thirtieth
(30th) day after the date of the notice, for the purpose of enabling Executive
to demonstrate, through written and/or verbal rebuttal, that Cause for his
termination does not exist.  The hearing may be held in conjunction with a
regular or special meeting of such board (or each such board) at which the
Executive’s Termination for Cause will subsequently be evaluated and determined.


(iii)
Final Determination by Board.  After the hearing (if there is a hearing), or
after a period of at least thirty (30) days has elapsed after the date of the
Notice of Termination (if there is not a hearing), each of the Company’s Board
and the Bank’s Board, acting at a regular or special meeting of such board duly
called and held, shall make a final determination in its reasonable discretion
as to whether Cause for the termination of Executive exists and if each of the
boards determine, by the affirmative vote of not less than a majority of the
entire membership thereof (excluding Executive), that Cause for the termination
of Executives does exist and that Executive should be terminated for Case, there
shall be delivered to Executive written notice of the final determination of
such board or boards that Executive be terminated for Cause and identifying the
effective date of such termination (the Termination Date).

(c) Without limiting the foregoing, the Company and/or the Bank, on or after
delivery to Executive of the initial Notice of Termination to Executive, may
suspend Executive, with or without pay (but with all benefits continued), for a
period not to exceed forty (40) days, and such suspension shall not constitute
either a Termination without Cause or a Termination for Good
8

--------------------------------------------------------------------------------

Reason of Executive under the Agreement.  In the event that the Executive is
suspended and it is ultimately determined that the Executive should not be
terminated for Cause, then the Executive shall immediately resume employment
with the Company and the Bank in accordance with the terms of this Agreement,
and if the Executive’s suspension was without pay, then all suspended pay shall
be paid to the Executive with his first paycheck after the suspension is
lifted.   To the extent possible, the Company and the Bank shall take all
necessary actions to either not disclose the suspension, or if disclosure is
required, that such disclosure be made in a manner that is reasonably determined
to not adversely affect the personal and business reputation of the Executive.
8. CERTAIN NOTICES
(a) Non-Renewal Notice.  Any Non-Renewal Notice delivered by the Company and/or
the Bank to Executive under Section 2(b) of this Agreement shall be in writing. 
Such notice shall state that the Company’s Board and/or the Bank’s Board (as
appropriate) has elected to discontinue the automatic extension of the Term of
Executive’s employment under Section 2(b), by action taken by such board(s), and
shall identify the date on which such board or each such board acted, and that
such date (or if there is more than one such date, the later of such dates)
shall be deemed the date of non-renewal as well as the date of the Non-Renewal
Notice.  Any notice given under this Section 8(a) may be delivered to Executive
(i) in person, by an agent or representative of the Company and/or the Bank,
(ii) by paid courier, (iii) by e-mail (in which there must be a confirmation
that the email was received and read), or (iv) by U.S. mail, return receipt
requested, in each case, at or addressed to the residence address of Executive
(or if by email, the email address of Executive) as set forth at such time on
the Company’s records;
(b) Notice of Termination.  In the event of any early termination of Executive’s
employment under this Agreement, including without limitation under any of
Sections 4, 5 and 7, the notice of termination (a “Notice of Termination”)
required to be delivered by the party(ies) electing to terminate Executive’s
employment to each of the other party(ies) hereto shall be in writing, and shall
identify (i) the specific termination provision in this Agreement relied upon by
the terminating party(ies), (ii) the terminating party(ies)’ proposed
Termination Date for such termination, and (iii) the date of the notice,
determined as provided below.  The Notice of Termination shall also set forth
such other information, if any, as may be required in the particular termination
provision under which the election is being made.  The Notice of Termination
must be delivered in person by the terminating party (or one of the terminating
parties, if there is more than one), or by a representative or agent of any such
party, to each of the other party(ies), at the address of the particular party
(which shall be the street address of the main office of the Bank on such date,
and for Executive, the street address of his principal residence on such date). 
The date of any Notice of Termination is the date such notice is delivered to
the last party entitled to such delivery to whom delivery is made.  Such date of
delivery shall be set forth on the notice itself, or shall be communicated by
the terminating party to each of the other parties by other means, including
email or other electronic means of communication (in which case there must be a
confirmation that the email or other electronic means of communication was
received and read), on or as soon as possible after the date of the notice.
(c) Upon delivery by any party to any other party of a Notice of Termination
with respect to any early termination of Executive’s employment under this
Agreement, the ability of any other
9

--------------------------------------------------------------------------------

party to early terminate Executive’s employment hereunder shall be suspended
until the attempt by the party giving the earlier Notice of Termination to
achieve such termination is abandoned or fails, provided however, that no
provision in this Agreement, including this Section 8(c), will prevent, suspend,
or in any way delay or interfere with any determination by the Company and/or
the Bank to notify Executive that he is being terminated for Cause and to
proceed with all actions required in connection with such termination, which
determination, once reached and communicated to Executive by way of a Notice of
Termination, will preempt and preclude any other attempt by any party, including
Executive, to early terminate his employment, until the for Cause termination
proceeding has been completed or abandoned.
9. SECTION 280G MATTERS.
 (a) In the event that Executive becomes entitled to one or more payments (with
a “payment” interpreted to include, without limitation, the vesting of an option
or other non-cash benefit or property, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Bank or the
Company or any affiliated company or trust) (the “Total Payments”), which are or
become subject to the tax imposed by Section 4999 of the Code (or any similar
tax that may hereafter be imposed) (the “Excise Tax”), the Company shall pay to
Executive at the time specified below an additional amount (the “Gross-up
Payment”) (which shall include, without limitation, reimbursement for any
penalties and interest that may accrue in respect of such Excise Tax) such that
the net amount retained by Executive, after reduction for any Excise Tax
(including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-up
Payment provided for by this Section 9, but before reduction for any federal,
state or local income or employment tax on the Total Payments, shall be equal to
the sum of (i) the Total Payments, and (ii) an amount equal to the product of
any deductions disallowed for federal, state or local income tax purposes
because of the inclusion of the Gross-up Payment in Executive’s adjusted gross
income multiplied by the highest applicable marginal rate of federal, state or
local income taxation, respectively, for the calendar year in which the Gross-up
Payment is to be made.  For the avoidance of doubt, the foregoing shall be
interpreted to require Company to pay Executive an amount such that Executive
would retain the same payments and benefits as Executive would have retained,
without regard to federal, state or local income or employment taxes on the
Total Payments, as if the Total Payments were not subject to Sections 280G and
4999 of the Code (including any penalties and interest).


(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax,


(i)           the Total Payments shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants or auditors of
nationally recognized standing selected by the Company prior to a Change in
Control and reasonably acceptable to Executive (“Independent Auditors”), the
Total Payments (in whole or in part) do not constitute parachute payments, or
such excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax,


10

--------------------------------------------------------------------------------

(ii)           the amount of the Total Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (A) the total amount
of the Total Payments or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying subparagraph (i)
above), and


(iii)           the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Independent Auditors appointed pursuant to
subparagraph (i) above in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.


(c) For purposes of determining the amount of the Gross-up Payment, Executive
shall be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive’s adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
Executive’s adjusted gross income.  In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, Executive shall repay to the Company
within thirty (30) days following the time that the amount of such reduction in
Excise Tax is finally determined (but, if previously paid to the taxing
authorities, not prior to the time the amount of such reduction is refunded to
Executive or otherwise realized as a benefit by Executive) the portion of the
Gross-up Payment that would not have been paid if such Excise Tax had been
applied in initially calculating the Gross-up Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code.  In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time the Gross-up Payment is made (including by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-up Payment), the Company shall make an additional Gross-up
Payment in respect of such excess (plus any interest and penalties payable with
respect to such excess) within thirty (30) days following the time that the
amount of such excess is finally determined (but in no event later than the end
of the calendar year next following the calendar year in which Executive remits
the related taxes).


(d) The Gross-up Payment provided for above shall be paid to the Executive, to
the extent it can be reasonably determined, on the closing date (“Closing Date”)
of a transaction resulting in the payment of a parachute payment that gives rise
to an Excise Tax, even if the Total  Payments have not been made as of such
Closing Date, or if the Gross-up Payment cannot be determined on such Closing
Date, then as soon as such Excise Tax can be reasonably determined, but in no
event later than the thirtieth day (or such earlier date as the Excise Tax
becomes due and payable to the taxing authorities) after it has been
11

--------------------------------------------------------------------------------

determined that the Total Payments (or any portion thereof) are subject to the
Excise Tax (but in no event later than the end of the calendar year next
following the calendar year in which Executive remits the related
taxes); provided, however, that if the amount of such Gross-up Payment or
portion thereof cannot be finally determined on or before such Closing Date, the
Company shall pay to Executive on such Closing Date an estimate, as determined
by the Independent Auditors appointed pursuant to subparagraph 9(b)(i) above, of
the minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code), as soon as the amount thereof can be determined.  In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess amount, together with interest at the rate provided
in Section 1274(b)(2)(B) of the Code, shall be repaid by Executive to the
Company within thirty (30) days after notice from the Company of such
determination.  If more than one Gross-up Payment is made, the amount of each
Gross-up Payment shall be computed so as not to duplicate any prior Gross-up
Payment.  The Company shall have the right to control all proceedings with the
Internal Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Company may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with any taxing authority in respect of such Excise Tax (including any interest
or penalties thereon); provided, however, that the Company’s control over any
such proceedings shall be limited to issues with respect to which a Gross-up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest any other issue raised by the Internal Revenue Service or any other
taxing authority.  Executive shall cooperate reasonably with the Company in any
proceedings relating to the determination and assessment of any Excise Tax and
shall not take any position or action that would materially increase the amount
of any Gross-up Payment hereunder.
(e)    All fees and expenses of the Independent Auditors shall be borne solely
by the Company. Any determinations by the Independent Auditors shall be binding
on the Company and Executive, absent manifest error. The Independent Auditors
shall provide detailed supporting calculations both to the Company and Executive
at least 15 business days prior to the scheduled date of a Change in Control or
on such earlier date as requested by either party.
10. POST-TERMINATION OBLIGATIONS.
Executive shall, upon reasonable notice, furnish to the Company and/or the Bank
such information and assistance as may reasonably be required by such
entity(ies) in connection with any litigation to which they or any of their
subsidiaries is, or may become, a party.  Executive also agrees, upon prior
reasonable notice and reimbursement by the Company and/or the Bank of reasonable
costs and expenses of Executive, including for his time, to cooperate with the
Company, the Bank or their subsidiaries in any legal matters that may require
Executive’s participation and/or assistance during the twenty-four (24) month
period following the Expiration Date of Executive’s employment under this
Agreement or any earlier termination of such employment.  Executive expressly
agrees to provide reasonable assistance (including testimony where appropriate)
in such matters.  The Company and/or the Bank will only request such assistance
from Executive if such assistance is reasonably necessary.
11.    NON-SOLICITATION, NON-DISCLOSURE AND NON-DISPARAGEMENT.
(a) Non-Solicitation.  Executive recognizes  that the business of the Company
and the Bank is highly competitive, and therefore acknowledges and agrees that
at all times while employed by the Company and/or the Bank and, in the event of
his voluntary termination of employment without Good Reason under Section 5
(only), for a period of one (1) year following the date of the
12

--------------------------------------------------------------------------------

Executive’s termination of such employment, Executive shall not personally,
directly or indirectly, individually or together with any other person, as
owner, shareholder, investor, member, partner, proprietor, principal, director,
officer, executive, manager, agent, representative, independent contractor,
consultant or otherwise induce, request or attempt to influence any officer of
the Company or the Bank to terminate his or her employment with the Company or
the Bank.  This Section 11(a) shall not apply to hiring or recruitment efforts
that are either initially directed to the public without the direct or indirect
involvement by the Executive (e.g., through a recruiter or a recruiting
website).
(b) Non-Disclosure.  Executive recognizes and acknowledges that his knowledge of
the business activities and plans for business activities of the Company, the
Bank and their subsidiaries, as it may exist from time to time, is a valuable,
special and unique asset of the business of the Company, the Bank and their
subsidiaries.  Executive will not, for a period of three (3) years following
expiration or termination of his employment hereunder, disclose any knowledge of
the past, present, planned or considered business activities of the Company, the
Bank and their subsidiaries to any person, firm, corporation or other entity for
any reason or purpose whatsoever, unless expressly authorized to do so by the
Company’s Board or the Bank’s Board or as required by law.  Notwithstanding the
foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Company, the Bank or their
subsidiaries.  In the event of a breach or threatened breach by Executive of the
provisions of this Section 11(b), the Company and/or the Bank will be entitled
to an injunction restraining Executive from disclosing, in whole or in part,
knowledge of the past, present, planned or considered business activities of the
Company, the Bank or their subsidiaries or from rendering any services to any
person, firm, corporation or other entity to whom such knowledge, in whole or in
part, has been disclosed or is threatened to be disclosed.  Nothing herein will
be construed as prohibiting the Company and/or the Bank from pursuing any other
remedies available to the Company and/or the Bank for such breach or threatened
breach of this Section 11(b), including the recovery of damages from Executive.
(c) Non-Disparagement.  Executive agrees that, during the Term and thereafter,
he will not, directly or indirectly, alone or in conjunction with any other
party, make statements to customers or suppliers of the Company and/or the Bank
or to other members of the public that are in any way disparaging or negative
towards the Company or the Bank, or the products or services of either, or the
Company’s or the Bank’s representatives, Directors, or employees.  The Company
and the Bank agree that, during the Term and thereafter, they will not, directly
or indirectly, alone or in conjunction with any other party, make statements to
customers or suppliers of the Company and/or the Bank or to other members of the
public that are in any way disparaging or negative towards the Executive.
(d) Remedies.  Executive acknowledges and agrees that his obligations under this
Section 11 are of a special and unique nature and that a failure to perform any
such obligation or a violation of any such obligation would cause irreparable
harm to the Company and/or the Bank, the amount of which cannot be accurately
compensated for in damages by an action at law. In the event of a breach by the
Executive of any of the provisions of this Section 11, the Company and/or the
Bank shall be entitled to an injunction restraining the Executive from such
breach.  Nothing in this
13

--------------------------------------------------------------------------------

Section shall be construed as prohibiting the Company and/or the Bank from
pursuing any other remedies available for any breach of this Section 11.
12. DEATH, DISABILITY OR RETIREMENT.
(a) Death.  This Agreement shall terminate upon Executive’s death, and within
thirty days of Executive’s death, the Company shall pay to Executive’s estate
(at the direction of his executor or administrator), as the case may be, the sum
of: (a) the amount of any earned but unpaid Base Salary and benefits; (b) (i)
three (3) times Executive’s Base Salary; plus (ii) an amount equivalent to the
Bonus Payment received by, and/or determined to be paid to, Executive with
respect to the year immediately prior to the year in which Executive’s death
occurred.  In addition, Executive shall become immediately vested in any
outstanding unvested equity or equity-related awards granted to Executive. 
Amounts payable under this Section 12(a) shall be paid pursuant to a life
insurance policy or policies acquired and paid for by the Company on the life of
the Executive, if and to the extent the Executive is insurable (otherwise from
Company assets).  The Executive shall cooperate in the acquisition of such life
insurance policy(ies), including disclosing requested information and submitting
to physical examinations.

(b)
Disability.


(i)
Payments on Short Term Disability.  In the event that Executive suffers any
disability during the Term of this Agreement, as “disability” is defined in the
Bank’s short-term disability insurance policy (“Disability”), and all subsequent
renewal and/or replacement policies, then the Company shall continue to
compensate Executive in the full amount owing to Executive under this Agreement,
as if Executive had suffered no such Disability, through the entire period
covered by such short-term disability insurance policy or until Executive no
longer suffers from the Disability.  Executive shall pay to the Company any and
all amounts he receives as short-term disability payments from the short term
disability insurance policy and all subsequent renewal and replacement policies.


(ii)
Payments on Long-Term Disability.  In the event the Executive becomes totally
disabled, as the term is defined in the Bank’s long-term disability insurance
policy (“Totally Disabled”), and all subsequent renewal and/or replacement
policies, then the Company or the Bank shall continue to compensate Executive in
the full amount owing to Executive under this Agreement, as if Executive had not
become Totally Disabled, for a period of thirty (30) days commencing on the date
on which Executive is determined to be Totally Disabled.  Within thirty (30)
days of the date on which Executive is determined to be Totally Disabled,
Executive shall receive from the Company and/or the Bank a lump sum cash payment
equal to: three (3) times Executive’s Base Salary; plus (ii) an amount
equivalent to the Bonus Payment received by, and/or determined to be paid to,
Executive with respect to the year immediately prior to the year in which
Executive becomes Totally Disabled.  In such event, Executive shall pay to the
Company and/or the Bank any and all amounts he receives as long-term disability
payments from the provider of the long-term disability insurance policy pursuant
to said long-term disability insurance policy and all subsequent renewal and/or
replacement policies.  In addition, Executive shall become immediately vested in
any outstanding unvested equity awards granted to Executive upon the
determination that Executive is Totally Disabled.



(iii)
Termination of Employment. In the event Executive is determined to be Totally
Disabled, Executive’s obligation to perform services under this Agreement will
terminate.



14

--------------------------------------------------------------------------------

(c) Retirement.  If Executive has attained retirement or early retirement age
under any tax-qualified retirement plan of the Company and/or the Bank in which
Executive is a covered employee (“Retirement Plan”), Executive may elect to
retire under such Retirement Plan, in the manner and subject to the procedures
specified in such plan, and in such event, Executive shall be entitled to such
benefits and shall receive such payments as are provided under such Retirement
Plan and under any other tax-qualified or nonqualified retirement pension,
severance or other similar plan then maintained by the Company and/or the Bank
in which Executive is then a covered employee or otherwise entitled to
participate.  The termination of Executive’s employment incident to such
retirement will not be deemed an early termination of Executive’s employment
under any of Sections 4, 5 or 7 of this Agreement.
13. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.
This Agreement contains the entire understanding between the parties hereto
regarding the issues addressed herein, and supersedes any prior employment or
change in control agreement between the Company and/or the Bank (or their
predecessors) and Executive, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
elsewhere provided.  No provision of this Agreement shall be interpreted to mean
that Executive is subject to receiving fewer benefits than those available to
him without reference to this Agreement.
14. NO ATTACHMENT.
(a) No Offset or Attachment.  Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge or hypothecation, or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to affect any such action shall
be null, void and of no effect.
(b) Binding.  This Agreement shall be binding upon and inure to the benefit of
Executive, the Company and the Bank and their respective successors and assigns.
15. MODIFICATION AND WAIVER.
(a) Modification/Amendments.  This Agreement may not be modified or amended,
except by an instrument in writing signed by the parties hereto.
(b) Waivers.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.  No such written waiver
15

--------------------------------------------------------------------------------

shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future as to any
act other than that specifically waived.
16. SEVERABILITY.
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any remaining part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.
17. HEADINGS FOR REFERENCE ONLY.
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
18. GOVERNING LAW; JURISDICTION AND VENUE.
(a) This Agreement shall be governed by the laws of the State of New York
without regard to principles of conflicts of law of the State of New York and
applicable federal law.
(b) Any and all disputes arising out of this Agreement shall be adjudicated by
the Supreme Court of the State of New York, New York County.  Furthermore, the
Supreme Court of the State of New York, New York County shall exclusively have
and exercise personal jurisdiction over the parties hereto concerning any and
all disputes arising out of this Agreement and the parties hereto
unconditionally submit to such jurisdiction and the exclusivity thereof.
19.    ATTORNEY’S FEES.
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Company and/or the Bank if and only if Executive is successful
pursuant to a legal judgment, arbitration or settlement.  Such payment or
reimbursement shall occur no later than two and one-half (2½) months after the
dispute is settled or resolved in Executive’s favor.  If the Executive does not
prevail in such dispute or question of interpretation relating to this
Agreement, then each party shall be responsible for the payment of such parties
own legal fees and expenses.
20. NO WAIVERS.
The failure to enforce at any time any of the provisions of this Agreement, or
to require at any time performance by any other party of any of the provisions
hereof shall in no way be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof, or the right of
any party thereafter to enforce each and every provision in accordance herewith.
16

--------------------------------------------------------------------------------

21. INDEMNIFICATION.
The Company and/or the Bank shall provide Executive (including his heirs,
executors and administrators) with coverage under a standard directors’ and
officers’ liability insurance policy at the expense of the Company and/or the
Bank, and each of the Company and the Bank shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been a director or officer of the
Company or the Bank, as applicable (whether or not he continues to be such a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgments, court
costs, attorneys’ fees and the costs of reasonable settlements.
22. SUCCESSORS AND ASSIGNS.
The Company and/or the Bank shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company and/or the Bank,
expressly and unconditionally to assume and agree to perform the Company’s
and/or the Bank’s obligations under this Agreement, in the same manner and to
the same extent that the Company and/or the Bank would be required to perform if
no such succession or assignment had taken place.  Failure of any successor or
assignee of the Company or the Bank, whether pursuant to a Change in Control or
otherwise, to assume the Agreement shall be deemed to be a material breach of
this Agreement, in which case payments shall be made to the Executive pursuant
to Section 6 (reduced by any payments previously made pursuant to that Section).
23. SUBJECT TO APPLICABLE LAW.
Any payments made or benefits provided by the Company and/or the Bank to
Executive pursuant to this Agreement, or otherwise, and any rights or
obligations related to such payments or benefits, are subject to and conditioned
upon compliance with applicable law, including but not limited to 12 U.S.C.
§§371c, 371c-1 and 12 C.F.R. Part 223 promulgated thereunder, and 12 U.S.C.
§1828(k) and 12 C.F.R. Part 359 promulgated thereunder.
24. SECTION 409A COMPLIANCE.
The parties intend that all provisions of this Agreement shall either be exempt
from or comply with the requirements of Code Section 409A.  For purposes of this
Agreement, “termination,” “termination date” and “terminate” when used in the
context of termination of employment shall mean a “separation from service” with
the Company and its affiliates (i.e., generally an entity 50% or more of which
is owned or controlled by the Company), as such term is defined in Treasury
Regulation Section 1.409A-1(h) (provided, that the reasonably anticipated
reduced level of bona fide services, if any, to be performed by Executive after
such separation from service shall be less than 50 percent of the average level
of bona fide services provided to the Company and its affiliates by Executive in
the immediately preceding 36 month period).  Nothing in this Agreement shall be
interpreted to permit accelerated payment or further deferral of nonqualified
deferred compensation, as defined in Code Section 409A, or any other payment or
further deferral in



17

--------------------------------------------------------------------------------

violation of the requirements of Code Section 409A.  Executive does not have any
right to make any election regarding the time or form of payment due under this
Agreement.  Expenses and reimbursement of expenses will be paid by the Company
and/or the Bank consistent with their generally applicable policies, and in any
event no later than the end of the calendar year following the calendar year in
which the expenses are incurred.  With respect to reimbursements that constitute
taxable income to Executive, no such reimbursements or expenses eligible for
reimbursement in any calendar year shall in any way affect the expenses eligible
for reimbursement in any other calendar year and Executive’s right to
reimbursement shall not be subject to liquidation in exchange for any other
benefit.  No provision of this Agreement shall be operative to the extent that
it will result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) and the parties agree to revise the Agreement as necessary
to comply with Code Section 409A or an exemption therefrom and fulfill the
purpose of the voided provision, or to comply with any available correction
program that would eliminate or mitigate potential sanctions under Code Section
409A.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Code
Section 409A from Executive or any other individual to the Company or any of its
respective affiliates, employees or agents.  All taxes associated with payments
made to Executive pursuant to this Agreement, including any liability imposed
under Code Section 409A, shall be borne by Executive.
25. CERTAIN DEFINED TERMS.
For purposes of this Agreement, the following capitalized terms shall have the
meanings given to each below
(a) “Cause.”  For purposes of any termination of Executive’s employment
hereunder for “Cause,” Cause shall be deemed to exist if Executive:


(i)
is convicted of any act of fraud, larceny, misappropriation of funds or
embezzlement or of a felony involving securities or banking law; or


 (ii)
is disqualified to serve as a senior officer of the Company or the Bank by a
bank regulatory agency; or


(iii)
has breached any of Executive’s covenants contained herein.

For purposes of this definition of “Cause,” no act, or failure to act, on the
part of Executive shall be deemed “willful” unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive’s
action or omission was in the best interests of the Company or the Bank.
(b) “Change-in-Control.”  For purposes of this Agreement, a “Change in Control”
shall mean the first to occur of any of the following events:
(i)
A change in the composition of the Board of the Company occurring within a
rolling two-year period commencing on the Commencement Date and each annual
anniversary thereafter, as a result of which fewer than a majority of the
directors are Incumbent Directors.  “Incumbent Directors” refers to the persons
who were directors of either the Bank or the Company immediately before the
beginning of such two-year period commencing on the Commencement Date; provided
that any director who was not a director as of the Commencement Date shall be
deemed to be an Incumbent Director if that director was elected to such board of
directors by, or on the recommendation of or with the approval of, at least
two-thirds (2/3) of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest (relating to the
election of directors) shall be deemed to be an Incumbent Director;



18

--------------------------------------------------------------------------------

(ii)
The Board of Directors of the Company or the Bank effect a merger or
consolidation of the Company or the Bank with any other corporation or bank,
other than a merger or consolidation in which persons constituting a majority of
the board of directors of the corporation or the bank resulting from the merger
or consolidation are Incumbent Directors;



(iii)
The Company or the Bank sells to any one person, or more than one person acting
as a group (as determined under Code Section 409A) assets of the Company or the
Bank that have a total fair market value equal to more than forty percent (40%)
of the total gross fair market value of all of the assets of the corporation
immediately before such disposition or related dispositions, where “gross fair
market value” means  the value of the assets of the corporation, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets); or



(iv)
The Company or the Bank converts to an entity with publicly traded equity
ownership, other than a conversion in which persons constituting a majority of
the board of directors of the resulting entity are Incumbent Directors.



Notwithstanding anything herein to the contrary, this definition of Change in
Control will conform to the requirements of Code Section 409A and any provision
in this definition inconsistent therewith will be null and void.


(c) “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean the
occurrence during the Term of Executive’s employment under this Agreement of any
one or more of the following actions or events, or series of actions or events,
unless the same shall have been expressly consented to, in advance, by Executive
in writing: (A) failure by the Company’s Board to elect or re-elect or appoint
or re-appoint Executive as President and Chief Executive Officer of the Company,
or failure by the Bank’s Board to elect or re-elect, or approve or re-approve
Executive as President and Chief Executive Officer of the Bank, in connection
with any annual or other election or appointment by the Company or the Bank of
their senior officers for an upcoming year or period (the foregoing provisions
shall apply equally to the failure by the applicable board of directors to
appoint or re-appoint or to elect or re-elect Executive to the position of
President and Chief Executive Officer of a successor to the Company or Bank);
(B) any material diminution in Executive’s functions, duties or responsibilities
with the Company, the Bank or their subsidiaries, the general effect of which
would cause Executive’s position to become one of lesser
19

--------------------------------------------------------------------------------

responsibility, importance or scope from the position and attributes thereof
described in Section 1 of this Agreement; (C) relocation of Executive’s
principal place of employment to any location more than fifteen (15) miles
radius from Executive’s principal place of employment on the Commencement Date
of this Agreement, unless the distance in miles between Executive’s principal
residence and his new principal place of employment following such relocation is
less than the distance in miles between Executive’s principal residence and his
principal place of employment immediately prior to such relocation; (D) the
completion of any liquidation or dissolution of the Company or the Bank, other
than a liquidation or dissolution that is caused by a reorganization that does
not affect the status of the Executive; or (E) any material breach of this
Agreement by the Company and/or the Bank.
26. JOINT PERFORMANCE GUARANTEE; SOURCE OF PAYMENTS.
The Company unconditionally agrees to pay and provide to Executive all amounts
and benefits due hereunder to Executive, including amounts and benefits
specifically required to be paid and provided by the Bank, if such amounts are
not timely paid or provided by the Bank, for any reason or no reason.  The Bank
unconditionally agrees to pay and provide to Executive all amounts and benefits
due hereunder to Executive, including amounts and benefits specifically required
to be paid and provided by the Company, if such amounts are not timely paid or
provided by the Company, for any reason or no reason.  All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the payor.
[Signature Page Follows]
20

--------------------------------------------------------------------------------

SIGNATURES
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.



ATTEST:
 
METROPOLITAN BANK HOLDING CORPORATION
 
 
 /s/ Heather Quinn

 
 
  /s/ David M. Gavrin

 
Secretary
 
David M. Gavrin
     
For the Entire Board of Directors
 
 




 
 


 
ATTEST:
 
METROPOLITAN COMMERCIAL BANK
 
 
 /s/ Heather Quinn
 
 
  /s/ David M. Gavrin

 
Secretary
 
David M. Gavrin
     
For the Entire Board of Directors
 
 




 
 


 
WITNESS:
 
EXECUTIVE:
 
 
 /s/ Heather Quinn
 
 
  /s/ Mark R. DeFazio

 
Secretary
 
Mark R. DeFazio
 

















21